62 F.3d 1426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff - Appellant,v.Victor HERNANDEZ-ROSAS, Defendant - Appellee.
No. 94-50592.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 14, 1995.Decided Aug. 8, 1995.

Before:  LAY*, BRUNETTI, and RYMER, Circuit Judges
MEMORANDUM**
The government appeals from the dismissal of its indictment against Victor Hernandez-Rosas due to its failure to comply with a discovery order.  For the reasons set forth in our opinion in United States v. Gomez-Lopez, No. 94-50548 (9th Cir.  August 4, 1995), we reverse dismissal of the indictment because the scope of the discovery ordered bears no relationship to the decision to prosecute Hernandez-Rosas.
REVERSED and REMANDED.



*
 Honorable Donald P. Lay, United States Senior Circuit Judge for the Eighth Circuit Court of Appeals, sitting by a designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3